Case 2:20-cv-00315-JDL Document 15 Filed 12/29/20 Page 1 of 2           PageID #: 143




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


MARK GRAHAM,                                   )
                                               )
      Petitioner,                              )
                                               )
                    v.                         ) 2:20-cv-00315-JDL
                                               )
STATE OF MAINE,                                )
                                               )
                                               )
      Respondent.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      Mark Graham seeks habeas relief pursuant to 28 U.S.C.A. § 2241 (West 2020),

contending that he is being held pretrial in violation of his due process rights and his

right to a speedy trial (ECF No. 1, 2, 5). United States Magistrate Judge John C.

Nivison submitted a Recommended Decision addressing Graham’s petitions on

October 5, 2020 (ECF No. 9), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2020) and

Rule 10 of the Rules Governing Section 2254 Cases in the United States District

Courts, recommending that the petitions be denied.

      Three days prior to the entry of the Recommended Decision on the docket,

Graham filed a supplemental petition, which the Recommended Decision did not

address (ECF No. 8). He filed an additional supplemental petition on October 5, the

same date on which the Recommended Decision was submitted (ECF No. 10). On

November 16, the Court received Graham’s Objection to the Recommended Decision

(ECF No. 12), which was postmarked November 9.


                                           1
Case 2:20-cv-00315-JDL Document 15 Filed 12/29/20 Page 2 of 2        PageID #: 144




      Because Graham is acting pro se, his submissions are “to be liberally

construed,” and “must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erikson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).     “The pleadings of a pro se plaintiff may be

interpreted in light of his or her supplemental submissions.” Flanders v. Mass

Resistance, No. 1:12-cv-00262-JAW, 2013 WL 2237848, at *9 (D. Me. May 21, 2013).

Accordingly, I consider both of Graham’s additional supplemental petitions (ECF

Nos. 8, 10), along with his Objection to the Recommended Decision (ECF No. 12), in

deciding this matter. However, I note that these filings reiterate the same concerns

with inmate abuse, due process, and speedy trial rights laid out in the petitions

considered by the Magistrate Judge.

      I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 9) of the

Magistrate Judge is hereby ACCEPTED and Graham’s petitions (ECF Nos. 1, 2, 5,

8, 10) are DENIED.

      SO ORDERED.

      Dated this 29th day of December, 2020

                                                    /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE

                                         2
